In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-07-257 CR

____________________


HOMER D. LEE, JR., Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No. 85047




MEMORANDUM OPINION
 Homer  D.  Lee,  Jr.  appeals  from  the  trial  court's  judgment  ordering  him  to  pay
$10,560.34 that the trial court assessed as fees when it revoked his deferred-adjudication
community supervision and sentenced him to twenty-five years' confinement.  Lee v. State,
No. 09-07-257 CR, 2007 WL 3101905, at *1 (Tex. App.-Beaumont October 24, 2007, no
pet.) (not designated for publication).   
	On October 24, 2007, we issued an opinion sustaining one of Lee's issues to the
extent it complained that the trial court abused its discretion by entering a judgment for fees
without a sufficient factual basis in the record.  Id. at *2.  We did not consider Lee's other
issues because doing so would have given him no additional relief.  Id.  We then abated the
appeal, set aside the fees in the amount of $10,560.34, and remanded the case to the trial
court for a hearing to determine the proper fees to assess in the judgment.  Id.
	On November 16, 2007, Lee, his attorney, and the State's attorney entered into a
written stipulation that the amount of restitution Lee owed was $6,150.34 and that the
amount of court costs he owed was $549.25 for a total of $6,699.59.  The trial court approved
the stipulations in writing and also announced its approval on the record.  After the
supplemental record was filed, we reinstated this appeal.
	Accordingly, we modify the trial court's judgment dated March 26, 2007, by deleting
the sum of $10,560.34 owed as "Administrative Financial Obligations" and by adding as
"Restitution" the sum of $6,150.34.  See Tex. R. App. P. 43.2(b).  As modified, we affirm the
judgment. 
	AFFIRMED.
								____________________________
									HOLLIS HORTON
										Justice

Submitted on January 31, 2008
Opinion Delivered June 25, 2008
Do Not Publish

Before Gaultney, Kreger, and Horton, JJ.